November 22, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          IN THE INTEREST OF A.I.F.

NO. 14-16-00016-CV

                     ________________________________

      This cause, an appeal from the judgment signed November 6, 2015 in favor
of appellee Elizabeth Jarufe, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant Jose Eduardo Farach to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.